DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The present application is a continuation of U.S. Patent Application No. 16/030,622, filed July 9, 2018, now U.S. Patent No. 10,799,331, which is a continuation of U.S. Application No. 15/834,869, filed December 7, 2017, now U.S. Patent No. 10,016,266, which is a continuation of U.S. Application No. 14/623,425, filed February 16, 2015, now U.S. Patent No. 9,848,975, which is a continuation of U.S. Application No. 13/597,118, filed August 28, 2012, now U.S. Patent No. 8,956,386, which is a continuation of U.S. Application No. 12/749,233, filed March 29, 2010, now U.S. Patent No. 8,252,020, which is a continuation of U.S. Application No. 10/594,198, filed September 25, 2006, now U.S. Patent No. 7,686,825, which is a National Phase Application of International Application No. PCT/US2005/010160, filed March 25, 2005, which claims the benefit of U.S. Provisional Application No. 60/556,152, filed March 25, 2004.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ginsburg (US 5,011,488, which is cited in the IDS filed October 7, 2020) in view of Macoviak et al. (US 6,361,545, which is cited in the IDS filed October 7, 2020).

Referring to claim 21, Ginsburg discloses a thrombus extraction system for removing a vascular thrombus from a blood vessel of a patient, the thrombus extraction system comprising: 
an aspiration catheter 14 configured to be coupled to an aspiration source having a lumen and a distal end portion (Fig. 1 shows aspiration catheter connected to aspiration source); 
a self-expanding filter body 30 (Fig. 1, col. 5, ln 21-30: “The precise structure of the expandable tip 30 is not critical, and it is necessary only that the expandable tip be substantially completely open at its distal end when it is extended from the outer flexible tube 12. In order to achieve such resilient opening, the expandable end 30 may be provided with a plurality of spring elements 32 which, in their unrestrained state, act to open the expandable tip 30 as illustrated in FIGS. 1, 2A and 2B. By retracting the inner tube 14 within the outer tube 12, the expandable tip 30 may be collapsed into the configuration illustrated in FIG. 2C.”) having a proximal end portion with a tapered shape and an open distal end sized to conform to an inner wall of the blood vessel when deployed in the blood vessel (Fig. 5C), wherein the distal end of the filter body is configured to be deployed distally with respect to the distal end portion of the aspiration catheter; and 
an inner catheter 18 (Figs. 1 and 4A-4B) configured to be advanced through the lumen of the aspiration catheter and through the self-expanding filter body, the inner catheter having a thrombus engagement member 16 (Figs. 1 and 4A-4B) disposed along a distal end portion, and the thrombus engagement member being expandable from a contracted profile configured to fit through the aspiration catheter to an expanded profile having an expanded diameter sized for contacting the thrombus when deployed in the blood vessel (Figs. 2A-2C and 4A-4B), wherein the inner catheter 18 and thrombus engagement member 16 are longitudinally slidable for disrupting and removing the thrombus from the blood vessel; 
wherein the self-expanding body 30 is adapted for capturing thrombus material disrupted by the thrombus engagement member 16 (Figs. 5D-5E).
	Ginsburg discloses the invention substantially as claimed except for disclosing the self-expanding body 30 including a permeable mesh configured for blood to pass therethrough. However, in the same field of endeavor, which is a thrombus extraction system for removing a vascular thrombus from a blood vessel of a patient, Macoviak discloses a self-expanding filter body 152 (Figs. 9-11) for receiving clot material including a permeable mesh, which is made from superelastic alloy, thereby no separate filter support structure is needed and the self-expanding aspect of the embolic filter assembly naturally compensates for patient-to-patient variations in luminal diameter (col. 10, ln 15-65). In addition to Macoviak teachings, examiner contends that one of ordinary skill in the art will understand that another advantage of the permeable mesh filter body is providing oxygenate blood to the organs downstream from the proximal end of the filter. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have substituted the self-expanding body of Ginsberg with the self-expanding filter body of Macoviak so that it too would have the same advantage.

Referring to claim 22, the modified system of Ginsberg discloses the system of claim 21, further comprising an aspiration source operatively coupled to the aspiration catheter 14 and configured to apply a negative pressure in the lumen of the aspiration catheter (Ginsberg: Fig. 1 shows aspiration catheter connected to aspiration source)

Referring to claim 23, the modified system of Ginsberg discloses the system of claim 22 wherein the inner catheter 18 is moveable linearly with respect to the aspiration catheter such that thrombus engagement member 16 moves linearly as it engages the thrombus (Ginsberg: Figs. 5A-5C shows the inner catheter 18 moves linearly as it engages the thrombus).

Referring to claim 24, the modified system of Ginsberg discloses the system of claim 22 wherein the thrombus extraction member 16 (Fig. 1 and Figs. 4A-4B) is configured to expand when deployed in the blood vessel to suit the diameter of the blood vessel (Figs. 5C-5D. Examiner contends that the thrombus engagement member as shown in Figs. 4A-4B can be controlled to proximate the blood vessel wall and to suit the diameter of the blood vessel).

Referring to claim 25, the modified system of Ginsberg discloses the system of claim 22 wherein the self-expanding filter body comprises a permeable superelastic alloy mesh. The modified system of Ginsberg fails to disclose the superelastic alloy is nitinol. Examiner notes that nitinol is a species of superelastic alloy. Examiner contends that thrombus extraction filter that is made from nitinol mesh is old and well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have used nitinol material to make the self-expanding filter body since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Referring to claim 26, Ginsberg discloses a method of capturing and removing a thrombus from a blood vessel in a human, comprising: 
positioning an aspiration catheter 14 (Figs. 1 and 5A-5E) in a blood vessel such that a distal end of the aspiration catheter is proximal to a thrombus in the blood vessel; 
deploying a body 30 having a tapered proximal end portion and an open distal end such that the open distal end of the body 30 self-expands to a diameter of the vessel at a location between the distal end of the aspiration catheter and the thrombus; longitudinally advancing an inner catheter 18 through the aspiration catheter 14 such that a thrombus engagement member 16 (Figs. 1 and Figs. 4A-4B) at a distal portion of the inner catheter extends distally beyond the body 30; 
expanding the thrombus engagement member 16 (Figs. 4B and 5A-5E) such that it engages the thrombus and thereby disrupts the thrombus; 
applying a negative pressure through a lumen of the aspiration catheter to extract thrombus material (col. 7, ln 1-7: 9“Optionally, slight negative pressure may be applied to the interior of inner flexible tube 14 in order to aspirate the dislodged clot or thrombotic material into the expandable tip 30. By the combined action of the balloon 70 and the aspiration, the clot or thrombotic material will be drawn into the inner tube 14, as illustrated in FIG. 5D.”); and capturing thrombus material with the filter body (Figs. 5C-5E).
	Ginsburg discloses the invention substantially as claimed except for disclosing the self-expanding body 30 including a permeable mesh configured for blood to pass therethrough. However, in the same field of endeavor, which is a thrombus extraction system for removing a vascular thrombus from a blood vessel of a patient, Macoviak discloses a self-expanding filter body 152 (Figs. 9-11) for receiving clot material including a permeable mesh, which is made from superelastic alloy, thereby no separate filter support structure is needed and the self-expanding aspect of the embolic filter assembly naturally compensates for patient-to-patient variations in luminal diameter (col. 10, ln 15-65). In addition to Macoviak teachings, examiner contends that one of ordinary skill in the art will understand that another advantage of the permeable mesh filter body is providing oxygenate blood to the organs downstream from the proximal end of the filter. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have substituted the self-expanding body of Ginsberg with the self-expanding filter body of Macoviak so that it too would have the same advantage.

Referring to claim 27, the modified system of Ginsberg discloses the method of claim 26, further comprising moving the thrombus engagement member 16 linearly while it is engaged with the thrombus (Figs. 5C-5E).

Referring to claim 28, the modified system of Ginsberg discloses the method of claim 27 wherein expanding the thrombus engagement member 16 (Figs. 4A-4B and 5C-5D) comprises expanding the thrombus engagement member until it is at least proximate the blood vessel wall (Figs. 5C-5D shows the thrombus engagement member 16 is expanding until it is proximate the blood vessel wall and to suit the diameter of the blood vessel. Examiner contends that the thrombus engagement member as shown in Figs. 4A-4B can be controlled to proximate the blood vessel wall and to suit the diameter of the blood vessel).

Referring to claim 29, the modified system of Ginsberg discloses the method of claim 27 wherein expanding the thrombus engagement member 16 (Figs. 4A-4B and 5C-5D) comprises expanding the thrombus engagement member to suit the diameter of the blood vessel (Figs. 5C-5D. Examiner contends that the thrombus engagement member as shown in Figs. 4A-4B can be controlled to proximate the blood vessel wall and to suit the diameter of the blood vessel).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771